DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The claims all require “tetrahedral silicon carbide crystals”.  Here “tetrahedral” is a term of the art referring to the bonding configurations between nearest neighbor atoms, specifically an atoms four nearest neighbors being positioned around it in a tetrahedral shape (as discussed by the cited Powell reference below) .  This is not referring a tetrahedral crystal system (there is no such thing).  Such tetrahedral bonding configurations occur in cubic and hexagonal crystal systems.  
Election/Restrictions
Claims 12-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02-25-2022.
Applicant’s election without traverse of the method invention in the reply filed on 02-25-2022 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 further requires “dimethyldichlorosilane comprises siloxane mixed therewith at a value of 0 to 2.000 by weight”.  It is unclear what the range is requiring.  It seems very likely it was intended to be 0-2wt% siloxane, but the claims are open to other fractions and units, such as parts per billion by weight, making the metes and bounds of the claim unclear, additionally, since it can be 0, it appears that no siloxane being present would also read upon the claim.  For the purposes of examination, it will be interpreted as if it is requiring 0 to 2.000 percent by weight, which means that no siloxane being present reads upon the claim limitation.
 Correction is required.
The term “tightly connected” in claim 10 is a relative term which renders the claim indefinite. The term “tightly connected” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For the purposes of examination, the silicon carbide the in the applied art will be interpreted to be sufficiently “tightly connected” to read upon the claim limitation.
Correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 3-6, and 8-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tokai (JP2000302577, with the English language translation as supplied by applicant) in view of Choi (Journal of Materials Science Letters 16 (1997) pp33-35, as supplied by applicant) as evidenced by or in view of Powell (US 6488771).
Tokai teaches a method of manufacturing a silicon carbide coated graphite body by chemical vapor deposition, comprising: providing as a porous graphite body is a porous graphite substrate having an open porosity (there must be open porosity because the deposited particles can enter the pores in the CVD process)(English language abstract), placing the porous graphite substrate into a reaction chamber; exposing the porous graphite body to dimethyldichlorosilane ( recited as dichlorodimethylsilane) and gaseous H2; and depositing a silicon carbide on the porous graphite substrate[0023], wherein, as shown in table 1, the deposition temperature can lie within the ranges claimed by applicant (e.g. 1100oC) at 760torr (atmospheric pressure)[0032].
Regarding the requirement that the silicon carbide be substantially stoichiometric, having a Si:C ratio of 1:1, Tokai does not specifically state that the crystals are stoichiometric.
Choi is also directed towards CVD of SiC films for structural and electronics applications using methylchlorosilanes and hydrogen under temperatures and pressures that overlap with those claimed by applicant and disclosed by Choi, but it further teaches that by controlling the relative amounts of silicon and carbon in a mixture of precursors, the deposited SiC can be controlled to be stoichiometric (which, as the formula indicates is a 1:1 ratio of Si to C), which is a very desired trait in these films (page 33).
Thus, it would have been obvious to a person of ordinary skill in the art at the time of invention to deposit the films in Tokai to be stoichiometric with a 1:1 ratio of Si to C, since it was known to the art for such films deposited under similar conditions and was taught to be desirable to do so and doing so would produce no more than predictable results.
Regarding the requirement that the SiC be substantially tetrahedral silicon carbide crystals, Choi teaches that the deposited films are b-SiC polytype from the cubic system (page 34, right column), but neither Tokai nor Choi does states whether the crystal structure is tetrahedral.
Powell is directed towards the growth of SiC (among other) crystal films (abstract).  It further teaches that all SiC polytypes have tetrahedral bonding configurations (col 19, line 58 through col 20, line 20).
Thus, it would have either been inherent to the crystalline films of Tokai in view of Choi or have been obvious to a person of ordinary skill in the art at the time of invention to have substantially tetrahedral silicon carbide crystals of Tokai and Choi because such tetrahedral crystals were taught to be present in all polytypes of SiC (which would include b-SiC) and so doing so would produce no more than predictable results (claim 1).
Claim 3: Tokai teaches that the reaction time is an important processing parameter that a practitioner can set to appropriate values [0024], but it provides no specific examples.  
Choi teaches that the deposition of the SiC film is characterized by a deposition rate (page 33, right column), so the duration of the reaction is a result effective variable controlling the thickness of the film.  It further exemplifies depositing for 20min for its examples (page 34, right column).
Thus, it would have been obvious to one of ordinary skill in the art at the time of invention to choose the instantly claimed ranges of “at least 30 minutes” through process optimization, to produce the desired thickness of SiC for a particular application, since it has been held that when the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See In re Boesch, 205 USPQ 215 (CCPA 1980).
Claim 4: Tokai teaches supplying the raw material (silicon source) gas as a mixture with hydrogen carrier gas to the chamber (which must be through some outlet) [0026].  
Claim 5: Tokai does not teach how to mix the raw material and hydrogen carrier gases.  However, Choi teaches in order to supply the input gas with a silicon source to the chamber, bubbling a carrier gas through a volume of the silicon source material to carry it into the chamber (mixing them and using pressure in the volume to move the mixture to the reaction chamber) (page 33, left column), from the evaporator volume (and so into the chamber),  with dimethyldichlorosilane as the silicon source and hydrogen as the carrier gas (page 33, right column). Since the gas mixture is an input gas from an evaporator chamber into the reaction chamber, it is readily apparent for there to be an outlet from the evaporator for the gas otherwise, it would not be able to move between those places as described. 
Thus, it would have been obvious to a person of ordinary skill in the art at the time of invention to bubble hydrogen gas through the dimethyldichlorosilane in an evaporator in order to produce a gas mixture and pressurize it to supply it to the reaction chamber (through some outlet) in the process of Tokai, since it was one taught way to supply these required gases for the deposition process and doing so would produce no more than predictable results.
Claim 6: Tokai does not teach mixing siloxane with the dimethyldichlorosilane.  Thus, it would have been obvious to a person of ordinary skill in the art at the time of invention to not include siloxanes, and thus has 0wt% siloxane mixed with dimethyldichlorosilane, since it is not taught to be present.
Claim 8: As shown in table 1, Tokai teaches using porous graphite having porosity of 12-15%, as measured by a mercury porosimeter (which only measures open porosity), so that is the open porosity of the graphite [0028], which anticipates applicant’s claimed ranges of porosity.
Claim 9: Tokai teaches open pore sizes of 10microns as suitable for their process [0018].
Claim 10: Tokai teaches depositing the SiC on the surface and in the open pores of the graphite substrate such that the SiC deposits deep into the pores, filling them up to connect with the SiC on the surface and thus anchoring the SiC on the surface with the porous graphite substrate(which means there are tendrils of tightly connected SiC extending from the surface deep into the pores to connect them with the porous graphite substrate) [0021-0022]. 
Claim 11: Tokai does not discuss the presence of excess (free) silicon.  Choi teaches that the deposition of free silicon (excess) is commonly reported in the prior art, and that in order to produce a desired more stoichiometric SiC, depositing with conditions where there is less of an excess (free silicon is a deviation from the desire of having stoichiometric SiC), such as by adding more carbon or using precursors with a better balance of Si and C (page 33, left column).  Thus the excess silicon is a result effective variable to control the stoichiometry of the deposited films with less being preferred.
It would have been obvious to one of ordinary skill in the art at the time of invention to choose the instantly claimed ranges of “not more than about 7 wt%” through process optimization to increase the stoichiometry of the film, since it has been held that when the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See In re Boesch, 205 USPQ 215 (CCPA 1980).
Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tokai (JP2000302577, with the English language translation as supplied by applicant) in view of Choi (Journal of Materials Science Letters 16 (1997) pp33-35, as supplied by applicant) as evidenced by or in view of Powell (US 6488771) in view of Foss (US 20060228474).
Claim 2: Tokai teaches not only using dimethyldichlorosilane, but also other silane gases [0023] to deposit SiC.  Thus, it would have been obvious to a person of ordinary skill in the art at the time of invention to substitute some of the dimethyldichlorosilane with one of the other taught silanes during deposition, since they were taught alternative precursors and doing so would produce no more than predictable results.
Tokai does not teach adding a hydrocarbon, such as methane to the gas mixture.  However, Choi teaches controlling the relative amounts of carbon and silicon sources added in the gas phase in order to produce stoichiometric SiC, and specifically teaches adding additional hydrocarbon sources (such as propane) to the deposition gas in order to add more carbon to the deposition gas to produce stoichiometric SiC (page 33, left column).  
Thus, it would have been obvious to a person of ordinary skill in the art at the time of invention to add a hydrocarbon gas, to the gases that the substrate is exposed to during deposition, as taught by Choi in order to tailor the relative amounts of silicon and carbon in the deposited film such that it is stoichiometric, since it was a taught technique to produce this desirable result and would produce no more than predictable results.
Choi does not specifically teach methane as the hydrocarbon.
Foss is also directed towards CVD deposition of SiC films (abstract) for composites, including those deposited on graphite substrates with a chlorosilanes and hydrogen as some of the reaction gases [0015].  It similarly teaches using hydrocarbon gases as carbon sources, including propane, but further teaches methane as another alternative carbon source gas [0049].
Thus, it would have been obvious to a person of ordinary skill in the art at the time of invention to use methane as the specific hydrocarbon gas, since as taught by Foss, it was a known alternative to propane for that purpose for SiC deposition and doing so would produce no more than predictable results.
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tokai (JP2000302577, with the English language translation as supplied by applicant) in view of Choi (Journal of Materials Science Letters 16 (1997) pp33-35, as supplied by applicant) as evidenced by or in view of Powell (US 6488771) in view of Organometallics (Organometallics, vol. 20, 2001, pp 4978-4992, as supplied by applicant).
Tokai does not discuss the presence of siloxane.
However, Organometallics is directed towards the synthesis of dimethyldichlorosilane (title) and teaches that silicones (siloxane) is a product of the reactions that are used to create such chlorosilanes (page 4989).
Thus, it would have been obvious to a person of ordinary skill in the art at the time of invention to have some siloxane contamination mixed with the dimethyldichlorosilane, since they are known to be formed together.
One of ordinary skill in the art will recognize that there is a tradeoff between the increased value of a higher purity material and the cost required to purify the material.  Thus such a person would be motivated to optimize the purity of the precursor in order to maximize profit, and it would be obvious for them to choose applicant’s claimed purity levels based upon the market’s willingness to pay more for the precursors.
Thus, it would have been obvious to a person of ordinary skill in the art at the time of invention to It would have been obvious to one of ordinary skill in the art at the time of invention to choose the instantly claimed ranges of “0 to 2.000 percent by weight” through process optimization, since it has been held that when the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See In re Boesch, 205 USPQ 215 (CCPA 1980).
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tokai (JP2000302577, with the English language translation as supplied by applicant) in view of Choi (Journal of Materials Science Letters 16 (1997) pp33-35, as supplied by applicant) as evidenced by or in view of Powell (US 6488771) in view of Yoichi (JP2001-048667, as supplied by applicant).
Tokai does not discuss the presence of metal impurities.
Yoichi is also directed towards depositing SiC by CVD processes (abstract).  It teaches that metal impurities can be found in the process, but are harmful in the deposited film, so that controlling the amount of such impurities to below some threshold, such as 10ppb is preferred [0055-0056], so the amount present is a result effective variable that should be controlled to deposit a film with tolerable properties.
Thus, it would have been obvious to a person of ordinary skill in the art at the time of invention to have metal impurities in the dimethyldichlorosilane in the chamber, since the prior art recognizes that these metals can be present as impurities and will deposit with the raw material during the deposition process.
	It would have been obvious to one of ordinary skill in the art at the time of invention to choose the instantly claimed ranges of “<150ppb by weight” through process optimization, since it has been held that when the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See In re Boesch, 205 USPQ 215 (CCPA 1980).
Conclusion
No current claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL G HORNING whose telephone number is (571)270-5357. The examiner can normally be reached Generally Monday - Friday 8:30-5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 5712721418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOEL G HORNING/Primary Examiner, Art Unit 1712